DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to Applicant’s AMENDMENT, filed June 6, 2022.
Response to Arguments
The prior Office action dated March 17, 2022, at page 2, indicated that the title of the invention was not descriptive, and that a new title that is clearly indicative of the invention to which the claims are directed is required.  Applicant’s response did not include any amendment to the title.  Therefore, the objection to the title is maintained.
In view of Applicant’s amendment to claim 9, the claim objection set forth in the prior Office action, page 2, is withdrawn.
In response to the claim rejections under 35 U.S.C. 102(a)(1) and 103 as set forth in the prior Office action, pages 3-18, Applicant has amended independent claim 1 to recite the limitation “wherein the registered feature value and the feature value of data include parameters corresponding to a plurality of parts of an image.”  Independent claims 18 and 19 have been similarly amended.  As stated in Applicant’s remarks (AMENDMENT, pages 9-10), none of the cited prior art references appear to teach or suggest the added limitation.  Accordingly, the claim rejections under 35 U.S.C. 102(a)(1) and 103 are withdrawn.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, the cited prior art fails to disclose or suggest Applicant’s information processing system including an image processing apparatus with second circuitry being configured to:
	- receive, from the server, the output setting associated with the feature value; and
	- instruct an image forming device to form an image based on the output setting,
	- wherein the registered feature value and the feature value of data include parameters corresponding to a plurality of parts of an image.
 	Claims 2-17 and 20 depend from claim 1.
 	Regarding claim 18, the cited prior art fails to disclose or suggest Applicant’s method for restricting replication of data, the method including the steps of:
	- receiving an output setting associated with the feature value from the server based on a comparison between the feature value and a registered feature value stored by the server; and
	- instructing an image forming device to form an image according to the output setting, wherein
	- the feature value and the registered feature value include parameters corresponding to a plurality of parts of an image.
 	Claim 19, drawn to a non-transitory recording medium, similarly recites the allowable subject matter of method claim 18.
Conclusion
This application is in condition for allowance except for the following formal matters: 
As set forth in the prior Office action, at page 2, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677